Exhibit 10.1

RIVERSIDE TECHNOLOGY CENTER

SECOND LEASE AMENDMENT

AS TO THE LEASE BETWEEN

RIVERTECH ASSOCIATES II LLC AND CERULEAN PHARMA INC.

This Second Lease Extension and Modification Agreement (the “Second Lease
Amendment”) entered into this 11 day of July, 2014 by and between Rivertech
Associates II LLC, a Massachusetts limited liability company with a principal
address c/o The Abbey Group, 575 Boylston Street Boston, Massachusetts 02116
(herein, the “Lessor”), and Cerulean Pharma Inc., with a business address at 840
Memorial Drive Cambridge, Massachusetts (herein the “Lessee”), with respect to a
certain Lease dated September 8, 2009 (as amended as stated below) for certain
office and laboratory space in the building at 840 Memorial Drive Cambridge,
Massachusetts.

WHEREAS, Rivertech Associates II, LLC and Cerulean Pharma Inc. entered into a
certain lease agreement dated September 8, 2009 (the “Original Lease”); and,

WHEREAS, Rivertech Associates II, LLC and Cerulean Pharma Inc. entered into a
certain Lease Extension and Modification Agreement dated June 6, 2012 (the
“First Amendment”); with said Original Lease and said First Lease Amendment
being referred to herein as the “Existing Lease”) and,

WHEREAS, the current Term under the Existing Lease expires on February 29, 2016
(the “Current Term”), and,

WHEREAS, under the Existing Lease the Lessee leases and occupies approximately
14,234 rentable square feet of space located on the fifth (5th) and fourth
(4th) floors of the Building; referred to herein as the “Existing Premises”;
and,

WHEREAS, by this Second Lease Extension Agreement Lessee seeks to add to the
Existing Premises, approximately 8,628 rentable square feet of space located on
the first (1st) floor of the Building as shown on Exhibit A hereto (the
“Expansion Space”), and collectively with the 14,234 rentable square feet of
space which is the Existing Premises, constituting approximately 22,862 rentable
square feet of space and referred to herein as the “Expanded Leased Premises”);
and,



--------------------------------------------------------------------------------

THEREFORE, in consideration of One ($1.00) Dollar and the other good and
valuable consideration recited herein, effective and irrevocable as of the date
hereof the Lessor and Lessee hereby agree as follows:

 

1. Lease of the Expansion Space

Lessor hereby leases to Lessee the Expansion Space, to be occupied and used by
Lessee through the end of the current Term of the Lease. The Expanded Leased
Premises shall be leased on the same terms and conditions of the Existing Lease,
as modified by the terms and conditions of this Second Lease Amendment (a) with
the exception of those provisions of the Existing Lease as to which Lessor and
Lessee have already performed their obligations as of the date hereof, (for
example, Lessee has heretofore delivered the Existing Premises and Lessee has
accepted the same, performing and completing its Lessee’s improvements therein);
and (b) with the exception of those provisions of the Existing Lease which are
superseded by the Second Lease Amendment.

Notwithstanding the Expansion Space Commencement Date, this Second Lease
Amendment is to be considered a valid and binding obligation of the parties
effective as of the date of its execution by the parties. Lessee agrees to
execute the Lessee’s lender’s standard Subordination Non-Disturbance and
Attornment Agreement upon execution of this Second Lease Amendment, and Lessor
agrees to promptly seek its lender’s execution of the same.

Lessor and Lessee each acknowledge that to the best of the respective knowledge
of each, there are no material defaults by either party presently existing under
the Existing Lease.

 

2. Delivery of the Expansion Space

The Existing Premises is leased in the same “AS/IS” condition as it is as of the
execution of this Second Lease Amendment; Lessee hereby acknowledging it is
currently in possession of the Existing Premises and accordingly accepts the
same from the date of this Second Lease Amendment in its current “AS/IS”
condition without representation or warranty of any kind or nature; and Lessee
further acknowledges Lessor is under no obligation to make any improvements or
modifications thereto, in any manner.

Lessee’s obligations to pay Annual Base Rent and all other Additional Rent as to
the Existing Premises under the Existing Lease shall continue through to the end
of the Lease Term.

Except as set forth herein, the Expansion Space is leased in the same “AS/IS”
condition as it is as of the execution of this Second Lease Amendment, and
Lessee acknowledges Lessor is under no obligation to make any improvements or
modifications thereto, in any manner.

Lessor shall deliver the Expansion Space to Lessee on July 15, 2014 (the
“Expansion Space Commencement Date”).

 

2



--------------------------------------------------------------------------------

Lessee has accepted the condition of the Expansion Space as of the execution of
this Second Lease Amendment, having had the full and complete opportunity to
enter and inspect the Expansion Space to its satisfaction. Lessor represents
that it currently has a Certificate of Occupancy for the Building allowing use
for general office, which includes laboratory use, and upon delivery of the
Expansion Space on the Expansion Space Commencement Date, Lessee may use the
Premises for its Permitted Uses; subject however to (a) requirements arising
from alterations Lessee may choose to perform after the Expansion Space
Commencement Date; and (b) any other permits that are Lessee’s responsibility to
identify, procure and maintain; which shall be Lessee’s sole responsibility to
satisfy in all respects. Lessor represents the Expansion Space conforms to
LESSOR’S standard Building specifications, with code compliant demising walls
and common area corridors; and complies with applicable laws, codes and
ordinances, including without limitation the Americans with Disabilities Act;
and that all base building systems serving the Expansion Space, including
without limitation electrical, plumbing and HVAC systems, are in good operating
condition and repair as of the date hereof.

Lessee’s obligations to pay Annual Base Rent and all other Additional Rent as to
the Expansion Space shall commence as of the Expansion Space Commencement Date
and shall continue through to the end of the Lease Term; said payments to be
subject however to a separate interim payment calculation schedule for the
period from the Expansion Space Commencement Date through August 31, 2014 (the
“Interim Payment Period”) as set forth more specifically in Section 3 herein.

Lessee shall be solely responsible, at its sole cost and expense, to perform
such specific design and construction work on the Expansion Space (or its
Existing Premises) as it desires for its use and occupancy (“Lessee’s Work”).
Lessee shall comply with the requirements of Section 11 of the Existing Lease
with respect to specific Lessee approvals for Lessee’s Work on the Expansion
Space. Lessee shall be provided with access to the Expansion Space (said access
to be coordinated through the Lessor) commencing upon full execution and
delivery of this Second Lease Amendment, for the purpose of performing its
Lessee’s Work. Lessee’s Work and all subsequent Lessee alterations to the Leased
Premises that are performed by Lessee on or affecting the fire, life safety
and/or sprinkler systems of the building shall be made in such a manner and
under such conditions as to pose no adverse impact or interruption to such fire,
life safety, and sprinkler systems, and so as not to delay, impair, or
jeopardize the legal occupancy of other tenants in the Building as determined by
Lessor and municipal fire and building inspection officials.

Lessor hereby permits Lessee to utilize the office furnishings and equipment
that are presently located within the Expansion Space at no additional cost,
solely as a licensee. Lessor makes no representations or warranties of any kind
or nature as to condition or operation of any of such furnishings and equipment;
Lessee to retain the same within the Expansion Space and to utilize the same at
Lessee’s sole risk. Lessee will surrender the furnishings and equipment to
Lessor upon termination of this Lease, the aforesaid to be in the same condition
as in as of the execution of this Second Lease Amendment, reasonable wear and
tear excepted.

 

3



--------------------------------------------------------------------------------

3. Annual Base Rent and Additional Rent

 

  A. Annual Base Rent as to the Existing Premises

Lessee shall continue to pay Lessor Annual Base Rent as to the Existing Premises
as set forth in the Existing Lease.

 

  B. Annual Base Rent as to the Expansion Space

Lessee shall pay Lessor Annual Base Rent as to the Expansion Space, as follows:

 

  (i) Nineteen Thousand One Hundred Eighty Six 34/100 ($ 19,186.34) Dollars, for
the forty seven (47) day period from July 15, 2014 through August 31, 2014 (the
“Interim Period”); (calculated on an agreed reduced rent basis of 3,947 rentable
square feet @ $ 37.75 rsf); with the sum of Six Thousand Nine Hundred Thirty
Nine 74/100 ($ 6,939.74) Dollars due on July 15, 2014, and the balance of Twelve
Thousand Two Hundred Forty Six 60/100 ($ 12,246.60) Dollars due on August 1,
2014; and,

 

  (ii) Two Hundred Eighty Three Thousand Seven Hundred Sixty Seven 30/100 ($
283,767.30) Dollars, for the three hundred eighteen (318) day period beginning
on September 1, 2014 and ending on July 14, 2015; payable in installments of
Twenty Seven Thousand One Hundred Twenty Seven 44/100 ($ 27,127.44) Dollars each
calendar month (September through June), with a final installment of Twelve
Thousand Four Hundred Ninety Two 90/100 ($ 12,492.90) Dollars for the fourteen
(14) day period of July 1 through July 14, 2015); and,

 

  (iii) Two Hundred Ten Thousand Six Hundred Seventy Seven 70/100 ($ 210,677.70)
Dollars for the two hundred thirty (230) day period beginning on July 15, 2015
and ending on February 29, 2016; payable in installments of Twenty Seven
Thousand Eight Hundred Seventy Two 27/100 ($ 27,872.27) Dollars each calendar
month (August through February), with an initial installment of Fifteen Thousand
Five Hundred Seventy One 83/100 ($ 15,571.83) Dollars for the seventeen (17) day
period of July 15 through July 31, 2015.

Annual Base Rent is intended to be “triple net” under the Lease, and it shall be
payable in the corresponding monthly (or other) installments set forth above,
due on the first of each month, in advance, and in all other respects shall be
subject to the provisions relating to Annual Base Rent as set forth under the
Existing Lease.

 

4



--------------------------------------------------------------------------------

  C. Additional Rent.

In addition to Annual Base Rent, Lessee shall continue to be responsible to pay
all Additional Rent (Operating Expenses) under Section 3 of the Existing Lease,
and all Additional Rent (Taxes) under Section 4 thereof, as are applicable to
both the Existing Premises and the Expansion Space, as invoiced by Lessor during
the Extended Term.

As the concept is used in the Lease to compute Additional Rent, as of the
Expansion Space Commencement Date Lessee’s allocable pro rata share (“Allocable
Percentage”) attributable to the Expansion Space shall be 6.66% (however, for
the Interim Period, it shall be only 3.06%); Lessee’s Allocable Percentage
attributable to the Existing Space remaining at 11.04%.

 

  D. Rent and other Costs and Expenses.

All Annual Base Rent, Additional Rent and other sums due as Rent shall be
payable and in all other respects shall be governed during the remainder of the
Term, as contemplated under the Existing Lease, except to the extent modified
and supplemented above. All other costs and expenses for utilities and services
and attendant to operation of the Expanded Leased Premises (i.e. as applicable
to both the Existing Premises, and to the Expansion Space as of the Expansion
Space Delivery Date), shall be borne by the respective parties as set forth in
the Existing Lease.

 

4. Permitted Uses

The Permitted Uses in the Basic Data of the Existing Lease, and all conditions
attached thereto, are hereby restated and affirmed and shall govern the use and
occupancy of the Expansion Space through to the end of the Term.

Lessee shall have the right to additional building standard signage for the
Expansion Space in the Building lobby, at Lessor’s expense, and the further
right to place conforming signage at the entry to the Expanded Space at Lessee’s
expense.

 

5. Brokers.

The parties hereby agree there are no brokerage or other third party fees or
costs involved in this transaction and each agrees to indemnify, defend and hold
harmless the other from and against any claims for brokerage fees, commissions
or other such payments arising from this transaction.

 

6. Parking.

Lessee shall be granted, at current rates (which may be increased from time to
time to reflect market increases), the right (but not the obligation) to park up
to thirteen (13) additional cars in the Building’s on-site indoor parking lot or
facility on an unassigned and unreserved basis, in single or tandem spaces or on
a valet basis which Lessor in its

 

5



--------------------------------------------------------------------------------

sole discretion shall designate from time to time. The initial parking rate
therefor shall be $ 225 per month, per car, which monthly rate may be changed by
Lessor in its discretion subject to and reflective of periodic market changes.
All payments for Lessee’s parking rights shall be considered to be Additional
Rent under this Lease.

This provision is in addition to the parking rights provided in the Existing
Lease, and the specific numeric parking rights set forth above supplement the
numeric parking rights otherwise set forth in the Existing Lease.

 

7. Integration of Documents; Supremacy.

This Second Lease Amendment contains the full understanding and agreement
between the parties. The parties hereto intend that this Second Lease Amendment
operates to amend and modify the Existing Lease, and that those documents shall
be interpreted conjunctively; with any express conflict between the two to be
resolved in favor of the stated terms of this Second Lease Amendment. Except as
modified hereby, all other terms and conditions of the Existing Lease shall
remain unchanged and enforceable in a manner consistent with this Second Lease
Amendment.

This agreement is governed by the laws of the Commonwealth of Massachusetts. Any
provisions deemed unenforceable shall be severable, and the remainder of this
Second Lease Amendment and the Existing Lease shall be enforceable in accordance
with their terms.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

Witness our hands and seals as of the date first written above.

 

LESSOR RIVERTECH ASSOCIATES II, LLC By:  

/s/ Robert Epstein

its duly authorized Manager LESSEE CERULEAN PHARMA INC. By:  

/s/ Oliver S. Fetzer

its duly authorized President/Vice President By:  

/s/ Karen L. Roberts

Its duly authorized Treasurer/Ass’t Treasurer

 

7



--------------------------------------------------------------------------------

CERULEAN PHARMA INC.

SECOND LEASE AMENDMENT

 

 

EXHIBIT A

See Attached Plan

 

8



--------------------------------------------------------------------------------

LOGO [g758369ex10_1pg009.jpg]